Exhibit 10.29.2

 

GRANT NO. 4190

 

VISUAL NETWORKS, INC.

STOCK OPTION CERTIFICATE

 

THIS CERTIFIES THAT Lawrence S. Barker (the “Employee”) has been awarded under
the VISUAL NETWORKS, INC. 2003 STOCK INCENTIVE PLAN (the “Plan”), non-statutory
stock options (each, an “Option” or collectively, the “Options”) to purchase
150,000 shares of Common Stock, par value $0.01 per share (“Common Stock”) of
VISUAL NETWORKS, INC., a Delaware corporation (the “Company”), at a price of
$3.32 per share (the “Exercise Price”). This Certificate constitutes part of and
is subject to the terms and provisions of the attached Nonstatutory Stock Option
Grant Agreement (the “Agreement”), which is incorporated by reference herein.

 

Grant Date: April 21, 2004

 

Expiration Date: The Options expire at 5:00 p.m. Eastern Time on the last
business day prior to the tenth anniversary of the Grant Date (the “Expiration
Date”), unless fully exercised or terminated earlier.

 

Vesting Schedule: The Options vest and become exercisable in accordance with the
vesting schedule below, subject to the terms and conditions described in the
Agreement.

 

  (i) Vesting will occur in forty-eight monthly installments beginning one month
from the Grant Date.

 

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed by
its duly authorized officer on this 30th day of April, 2004.

 

   

VISUAL NETWORKS, INC.

By:  

/s/ George J. Roberts

   

--------------------------------------------------------------------------------

   

George J. Roberts

Chief Financial Officer

 

The undersigned hereby acknowledges that he/she has carefully read the attached
Agreement and the prospectus of the Plan and agrees to be bound by all of the
provisions set forth in such documents.

 

   

EMPLOYEE

   

/s/ Lawrence S. Barker

   

--------------------------------------------------------------------------------

   

Lawrence S. Barker

   

Date: April 30, 2004

 



--------------------------------------------------------------------------------

GRANT NO. 4190

 

NONSTATUTORY STOCK OPTION GRANT AGREEMENT

 

UNDER THE

 

Visual Networks, Inc. 2003 STOCK INCENTIVE PLAN

 

1. Terminology. All capitalized words that are not defined in this Agreement
have the meanings ascribed to them in the Plan. For purposes of this Agreement,
the terms below have the following meanings:

 

(a) “Cause” shall mean willful misconduct in connection with the Employee’s
duties or willful failure to perform his or her responsibilities in the best
interests of the Company (including, without limitation, breach by the Employee
of any provision of any employment, non-disclosure, non-competition or similar
agreement between the Employee and the Company), as determined by the Company,
which determination shall be conclusive.

 

(b) “Company” includes Visual Networks, Inc. and its Affiliates, except where
the context otherwise requires.

 

(c) “Option Shares” mean the shares of Common Stock underlying the Options.

 

(d) “Total and Permanent Disability” means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
months. The Administrator may require such proof of Total and Permanent
Disability as the Administrator in its sole discretion deems appropriate and the
Administrator’s good faith determination as to whether the Optionee is totally
and permanently disabled will be final and binding on all parties concerned.

 

2. (a) Vesting. The Options vest in accordance with the vesting schedule
identified in the Stock Option Certificate which is attached hereto and
constitutes a part of the Agreement (the ”Vesting Schedule”), so long as the
Employee is in the continuous employ of, or in a service relationship with, the
Company from the Grant Date through the applicable date upon which vesting is
scheduled to occur. No vesting will accrue to any Options after the Employee
ceases to be in either an employment or other service relationship with the
Company.

 

(b) Change in Control. In the event of a “change of control,” as defined below,
this option shall vest and be exercisable notwithstanding the foregoing as to
100% of the unvested shares at the time of such change in control. For purposes
of this Agreement, a “change of control” shall be deemed to occur upon the first
of the following events:

 

(i) any person becomes the beneficial owner, directly or indirectly, of the
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding voting securities and such person has the
ability to elect a majority of the members of the Company’s Board of Directors,
if such ownership is not in place on the date of the grant;

 



--------------------------------------------------------------------------------

(ii) any person becomes the beneficial owner, directly or indirectly, of the
securities of the Company sufficient to elect a majority of the members of the
Board of Directors of the Company, provided that the Optionee’s responsibilities
as an employee of the Company are materially adversely diminished by such change
in control; or

 

(iii) the sale of all or substantially all of the assets of the Company, or a
merger, consolidation, or similar transaction of the Company in which the
Company is not the surviving entity or the Company’s stockholders immediately
prior to such transaction hold less than 50% of the voting securities of the
surviving entity.

 

A “change in control” shall not include either of the following events:

 

(i) a transaction, the sole purpose of which is to change the state of the
Company’s incorporation; or

 

(ii) a transaction, the result of which is to sell all or substantially all of
the assets of the Company to another entity (the “surviving entity”); provided
the surviving entity is owned directly or indirectly by the Company’s
stockholders immediately following such transaction in substantially the same
proportions as their ownership of the Company’s voting capital stock immediately
preceding such transaction.

 

3. Exercise of Options.

 

(a) Right to Exercise. The Employee may exercise the Options to the extent
vested at any time on or before the Expiration Date or the earlier termination
of the Options, unless otherwise provided in this Agreement. Section 4 below
describes certain limitations on exercise of the Options that apply in the event
of the Employee’s death, Total and Permanent Disability, or termination of
employment or other service relationship with the Company. The Options may be
exercised only in multiples of whole shares and may not be exercised at any one
time as to fewer than ten shares (or such lesser number of shares as to which
the Options are then exercisable). No fractional shares will be issued under the
Options.

 

(b) Exercise Procedure. In order to exercise the Options, the following items
must be delivered to the Treasurer of the Company before the expiration or
termination of the Options: (i) an exercise notice, in such form as the
Administrator may require from time to time, specifying the number of Option
Shares to be purchased, and (ii) full payment of the Exercise Price for such
Option Shares or properly executed, irrevocable instructions, in such form as
the Administrator may require from time to time, to effectuate a broker-assisted
cashless exercise, each in accordance with Section 3(c) of this Agreement. An
exercise will not be effective until all of the foregoing items are received by
the Treasurer of the Company.

 

(c) Method of Payment. Payment of the Exercise Price may be made by delivery of
cash, certified or cashier’s check, money order or other cash equivalent
acceptable to the Administrator in its discretion, a broker-assisted cashless
exercise in accordance with Regulation T of the Board of Governors of the
Federal Reserve System through a brokerage firm approved by the Administrator,
or a combination of the foregoing. In addition, payment of the Exercise Price
may be made by any of the following methods, or a combination thereof, as
determined by the Administrator in its discretion at the time of exercise:

 

(i) by tender (via actual delivery or attestation) to the Company of other
shares of Common Stock of the Company which have a Fair Market Value on the date
of tender equal to the Exercise Price, provided that such shares have been owned
by the Optionee for a period of at least twelve months free of any substantial
risk of forfeiture or were purchased on the open market without assistance,
direct or indirect, from the Company; or

 

(ii) by any other method approved by the Administrator.

 

(d) Issuance of Shares upon Exercise. Upon exercise of the Options in accordance
with the terms of this Agreement, the Company will issue to the Optionee, the
brokerage firm specified in the Optionee’s delivery instructions pursuant to a
broker-assisted cashless exercise, or such other person exercising the Options,
as the case may be, the number of shares of Common Stock so paid for, in the
form of fully paid and nonassessable stock.

 

4. Termination of Employment or Service.

 

(a) Exercise Period Following Cessation of Employment or Other Service
Relationship, In General. If the Optionee ceases to be employed by, or in a
service relationship with, the Company for any reason other than death, Total
and Permanent Disability, or discharge for Cause, (i) the unvested Options,
after giving effect to the provisions of Section 2 of this Agreement, terminate
immediately upon such cessation, and (ii) the vested Options remain exercisable
during the three-month period following such cessation, but in no event after
the Expiration Date. Unless sooner terminated, the vested Options terminate upon
the expiration of such three-month period.

 



--------------------------------------------------------------------------------

(b) Disability of Optionee. Notwithstanding the provisions of Section 4(a)
above, if the Optionee ceases to be employed by, or in a service relationship
with, the Company as a result of the Optionee’s Total and Permanent Disability,
(i) the unvested Options, after giving effect to the provisions of Section 2 of
this Agreement, terminate immediately upon such cessation, and (ii) the vested
Options remain exercisable during the one-year period following such cessation,
but in no event after the Expiration Date. Unless sooner terminated, the vested
Options terminate upon the expiration of such one-year period.

 

(c) Death of Optionee. If the Optionee dies prior to the expiration or other
termination of the Options, (i) the unvested Options, after giving effect to the
provisions of Section 2 of this Agreement, terminate immediately upon the
Optionee’s death, and (ii) the vested Options remain exercisable during the
one-year period following the Optionee’s death, but in no event after the
Expiration Date, by the Optionee’s executor, personal representative, or the
person(s) to whom the Options are transferred by will or the laws of descent and
distribution. Unless sooner terminated, the vested Options terminate upon the
expiration of such one-year period.

 

(d) Misconduct. Notwithstanding anything to the contrary in this Agreement, the
Options terminate in their entirety, regardless of whether the Options are
vested in whole or in part, immediately upon the Optionee’s discharge of
employment or other service relationship for Cause or upon the Optionee’s
commission of conduct constituting Cause during any period following the
cessation of employment or service relationship during which the Options would
otherwise be exercisable.

 

5. Nontransferability of Options. These Options are nontransferable otherwise
than by will or the laws of descent and distribution and during the lifetime of
the Optionee, the Options may be exercised only by the Optionee or, during the
period the Optionee is under a legal disability, by the Optionee’s guardian or
legal representative. Except as provided above, the Options may not be assigned,
transferred, pledged, hypothecated or disposed of in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.

 

6. Nonstatutory Nature of the Options. The Options are not intended to qualify
as incentive stock options within the meaning of Code section 422, and this
Agreement shall be so construed. The Optionee acknowledges that, upon exercise
of the Options, the Optionee will recognize taxable income in an amount equal to
the excess of the then Fair Market Value of the Option Shares over the Exercise
Price and must comply with the provisions of Section 7 of this Agreement with
respect to any tax withholding obligations that arise as a result of such
exercise.

 

7. Withholding of Taxes. At the time the Options are exercised, in whole or in
part, or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll or any other payment of any kind due the
Optionee and otherwise agrees to make adequate provision for foreign, federal,
state and local taxes required by law to be withheld, if any, which arise in
connection with the Options. The Company may require the Optionee to make a cash
payment to cover any withholding tax obligation as a condition of exercise of
the Options or issuance of share certificates representing Option Shares.

 

The Administrator may, in its sole discretion, permit the Optionee to satisfy,
in whole or in part, any withholding tax obligation which may arise in
connection with the Options either by electing to have the Company withhold from
the shares to be issued upon exercise that number of shares, or by electing to
deliver to the Company already-owned shares, in either case having a Fair Market
Value equal to the amount necessary to satisfy the statutory minimum withholding
amount due.

 

8. Adjustments for Corporate Transactions and Other Events. In the event of
changes in the Common Stock of the Company by reason of any stock dividend,
split-up, recapitalization, merger, consolidation, business combination or
exchange of shares and the like, the Administrator, in its discretion and
without the consent of the Optionee, may make adjustments in the Options or in
any other matters which relate to the Options as the Administrator, shall, in
its sole discretion, determine to be necessary or appropriate.

 

Adjustments under this Section 8 will be made by the Administrator, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive. No fractional shares will be
issued pursuant to the Options on account of any such adjustments. The terms and
conditions of this Agreement shall apply with equal force to any additional
and/or substitute securities received by the Optionee pursuant to this Section 8
in exchange for, or by virtue of the Optionee’s ownership of, the Options or the
Option Shares, except as otherwise determined by the Administrator.

 

9. Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement shall alter the at-will or other employment status or other
service relationship of the Optionee, nor be construed as a contract of
employment or service relationship between the Company and the Optionee, or as a
contractual right of Optionee to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge the Optionee at any time with or without cause
or notice and whether or not such discharge results in the failure of any
Options to vest or any other adverse effect on the Optionee’s interests under
the Plan.

 



--------------------------------------------------------------------------------

10. No Rights as a Stockholder. The Optionee shall not have any of the rights of
a stockholder with respect to the Option Shares until such shares have been
issued to him or her upon the due exercise of the Options. No adjustment shall
be made for dividends or distributions or other rights for which the record date
is prior to the date such shares are issued.

 

11. Optionee. Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom the Options may be transferred by will or
by the laws of descent and distribution, or another permitted transferee, the
word “Optionee” shall be deemed to include such person.

 

12. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to the Optionee at the address
contained in the records of the Company, or addressed to the Administrator, care
of the Company for the attention of its Corporate Secretary at its principal
office or, if the receiving party consents in advance, transmitted and received
via telecopy or via such other electronic transmission mechanism as may be
available to the parties.

 

13. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the Options granted hereunder. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Options granted hereunder shall be void and ineffective for all purposes.

 

14. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the
Options or Option Shares as determined in the discretion of the Administrator,
except as provided in the Plan or in a written document signed by each of the
parties hereto.

 

15. Governing Documents. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Administrator.

 

16. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect hereto will be brought in the federal or state courts in the districts
which include the city and state in which the principal offices of the Company
are located, and the Optionee hereby agrees and submits to the personal
jurisdiction and venue thereof.

 

17. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 